JUSTICE COATS,
concurring in part and concurring in the judgment,
¶44 For the reasons I have offered in my alternate opinion in Venalonzo v. People, 2017 CO 9, 388 P.3d 868, I disagree with the majority’s understanding of the distinction between lay and expert testimony; however I agree with the majority that the erroneous admission of the forensic interviewers’ testimony as lay opinion in this case would be harmless in any event.
¶45 I concur in the remainder of the majority opinion and the judgment of the court affirming the judgment of the court of appeals in its entirety.
I am authorized to state that JUSTICE EID joins in this concurrence in part and this concurrence in the judgment.